SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

688
CA 11-00282
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


LINDA A. FARNHAM, PLAINTIFF-APPELLANT,

                     V                                           ORDER

SIDNEY S. WEINSTEIN, DEFENDANT-RESPONDENT.


FINUCANE AND HARTZELL, LLP, PITTSFORD (LEO G. FINUCANE OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (KEVIN E. LOFTUS OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Harold
L. Galloway, J.), entered June 15, 2010. The order granted the motion
of defendant for summary judgment dismissing the claim of plaintiff
for punitive damages.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court